Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1. This action is response to application filed on 10/27/2020. Claims 1-20 are pending.
                                   Allowable Subject Matter
 
2. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 4 is “the statistical likelihood crossing the threshold corresponds to the statistical likelihood transitioning from above the threshold to below the threshold.”

3. Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 10 is “determining the respective conditional probability for each event notification of the group of event notifications comprises 
4. Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 14 is “generating a historical record of event notifications issued for the managed network; determining a joint probability distribution of the historical record; and for the first event notification, determining a conditional probability as the statistical likelihood based at least in part the joint probability distribution.” Claim 15 depends on objected claim 14, therefore claim 15 is also objected.
5. Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 18 is “generating a record of event notifications issued for a monitored performance of a network comprising the network entity, wherein the record comprises one or more active event notifications, or one or more historical event notifications, or a combination of both; determining a joint probability distribution of the record; and determining the statistical likelihood based at least in part on the joint probability distribution.” 

	 
                                            Double patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1, 11 and 16 are rejected on the ground of non-statutory double patenting as being un-patentable over claim 1 of U.S. Patent No. U.S. 10,826,757. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe a similar method for predicting likelihood that a second event notification will be issued based on a group of event notifications. 

	
The current application 17081689
10,826,757
Explanation
1. A system comprising: a processor; and memory storing 






monitoring a first performance of an application associated with a service provided by a managed network, or a second performance of a first network device of a plurality of network devices within the managed network, or both; 




predicting a statistical likelihood that a second event notification will be issued based on an analysis of a group of event notifications that includes the first event notification; and 

reporting the statistical likelihood in response to determining that the statistical likelihood crosses a threshold.



monitoring respective performance of a plurality of network entities of the managed network, wherein each network entity of the plurality of network entities is associated with a service of the managed network or a computing device of the managed network; 
issuing an event notification in response to 


predicting a statistical likelihood that an additional event notification will be issued based on analysis of a group of event notifications that includes the issued event notification; and 
reporting a prediction score to indicate the statistical likelihood for the additional event notification in response to the statistical likelihood exceeding a score threshold.











Similar remarks apply to the instant claims 11 and 16.
Claim 1, 11 and 16 are rejected on the ground of non-statutory double patenting as being un-patentable over claim 1 of U.S. Patent No. U.S. 10,355,913. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe a similar method for predicting likelihood that a second event notification will be issued based on a group of event notifications.

The current application 17081689
10,355,913
Explanation
1. A system comprising: a processor; and memory storing program instructions that, upon execution by the processor, cause the processor to perform operations comprising: 








monitoring a first performance of an application associated with a service provided by a managed network, or a second performance of a first network device of a plurality of network devices within the managed network, or both; 






issuing a first event notification in response to determining that the monitored first performance of the application 


predicting a statistical likelihood that a second event notification will be issued based on an analysis of a group of event notifications that includes the first event notification; and 



        reporting the statistical likelihood in response to determining that the statistical likelihood crosses a threshold.




monitoring respective performance of a plurality of network entities of the managed network, wherein each network entity of the plurality of network entities is associated with a service of the managed network or a computing device of the managed network, wherein each service of the managed network executes on at least one computing device of the managed network; 
issuing an alert in response to determining that at least one of the monitored respective performance is below 

predict a performance of a second network entity of the plurality of network entities by determining a statistical likelihood that an additional alert will be issued for the monitored respective performance of the second network entity; and 
reporting a prediction score configured to indicate the determined statistical likelihood via a display device by issuing a score notification 











Similar remarks apply to the instant claims 11 and 16.
                                                    

                            Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


7. Claims 1-2, 8-9, 11, 13, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S. 8,145,742) in view of Gupta (U.S. 2007/0174449)
Regarding claim 1:
A system comprising: a processor; and memory storing program instructions that, upon execution by the processor, cause the processor to perform operations comprising: 
monitoring a first performance of an application associated with a service provided by a managed network, or a second performance of a first network device of a plurality of network devices within the managed network, or both: (monitoring health and status information of hosts: Parker, abstract, 3-5);
issuing a first event notification in response to determining that the monitored first performance of the application deviated from a first target performance range, or that the monitored second performance of the first network device deviated from a second target performance range, or both: (thresholds may be set on monitored parameters of a host and feed into an acknowledge based notification process based on a set of escalation parameters that triggers alerts: Parker abstract, lines 6-12).

In similar art, Miltonberger teaches a system is arranged to predict faults (i.e. identify potential adverse events) in the computer network. The system comprises an input for receiving data indicative of network events, a network event database for storing the data indicative of network events preceding, a pattern database, and a processor for searching the data indicative of network events preceding an adverse network condition to identify patterns and for storing patterns so identified in the pattern database in association with data indicative of the respective adverse network condition. The system may be further operable to monitor during run-time for matches or partial matches between the patterns and sequences of network events, wherein the system is configured to respond to a match or partial match identified by the system by issuing a warning identifying the adverse network condition or conditions associated with a matched pattern or matched patterns. If a match or partial match has been found, at step 306 the system 102 issues an early-warning message indicating multiple FINAL CONDITIONS, each with a percentage indicative of its likelihood of occurrence relative to the others, (Gupta, [0014]-[0015]; [0017]; [0033]; figure 3); 
reporting the statistical likelihood in response to determining that the statistical likelihood crosses a threshold: (the system issues an early-warning message to the network administrator, identifying the FINAL CONDITION or 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Parker’s system in order to provide an efficient network notification system (Gupta [0011]).
Regarding claim 2:
In addition to the rejection claim 1, Parker-Gupta further teaches monitoring a third performance of the plurality of network devices within the managed network: (monitoring health and status information of hosts: Parker, abstract, 3-5); and 50SERC:0012-2 issuing a third event notification in response to determining that the monitored third performance of the plurality of network devices deviates from a third target performance range (thresholds may be set on monitored parameters of a host and feed into an acknowledge based notification process based on a set of escalation parameters that triggers alerts: Parker abstract, lines 6-12).  
Regarding claim 8:

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Parker’s system in order to provide an efficient network notification system (Gupta [0011]).

Regarding claim 9:
In addition to the rejection claim 1, Parker-Gupta further teaches predicting the statistical likelihood that the second event notification will be issued comprises determining a respective conditional probability for each event notification of the group of event notifications, and wherein the respective conditional probability indicates, for the respective event notification, a likelihood that an associated performance of the managed network will trigger the respective event notification as the second event notification within a period of time following the first event notification: (a system is arranged to predict faults (i.e. identify potential adverse events) in the computer network. The system comprises an input for receiving data indicative of network events, a network event database for storing the data indicative of network events, a pattern database, and a processor for searching the data indicative of network events preceding an adverse network condition to identify patterns and for storing patterns so identified in the pattern database in association with data indicative of the respective adverse network condition. The system may be further operable to monitor during run-time for matches or partial matches between the patterns and sequences of network events, wherein the system is configured to respond to a match or partial match identified by the system by issuing a warning identifying the adverse network condition or conditions 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Parker’s system in order to provide an efficient network notification system (Gupta [0011]).
Regarding claim 11:
A method, comprising: 
monitoring a first performance of an application executing within a managed network, a second performance of a device disposed within the managed network, or both: (monitoring health and status information of hosts: Parker, abstract, 3-5);
issuing a first event notification in response to determining that the monitored first performance of the application deviates from a first target performance range, or that the monitored second performance of the device deviates from a second target performance range, or both: (thresholds may be set on monitored parameters of a host and feed into an acknowledge based notification process based on a set of escalation parameters that triggers alerts: Parker abstract, lines 6-12).

In similar art, Miltonberger teaches a system is arranged to predict faults (i.e. identify potential adverse events) in the computer network. The system comprises an input for receiving data indicative of network events, a network event database for storing the data indicative of network events preceding, a pattern database, and a processor for searching the data indicative of network events preceding an adverse network condition to identify patterns and for storing patterns so identified in the pattern database in association with data indicative of the respective adverse network condition. The system may be further operable to monitor during run-time for matches or partial matches between the patterns and sequences of network events, wherein the system is configured to respond to a match or partial match identified by the system by issuing a warning identifying the adverse network condition or conditions associated with a matched pattern or matched patterns. If a match or partial match has been found, at step 306 the system 102 issues an early-warning message indicating multiple FINAL CONDITIONS, each with a percentage indicative of its likelihood of occurrence relative to the others, (Gupta, [0014]-[0015]; [0017]; [0033]; figure 3); 
reporting the statistical likelihood in response to determining that the statistical likelihood crosses a threshold: (the system issues an early-warning message to the network administrator, identifying the FINAL CONDITION or 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Parker’s system in order to provide an efficient network notification system ([0011]).
Regarding claim 13:
In addition to the rejection claim 11, Parker-Gupta further teaches identifying the third event notification to be used for prediction of the statistical likelihood based at least in part on a performance dependency between the device and the third event notification: (monitoring for events in the network, saving data indicative of the events, responding to an adverse network condition by electronically searching the events preceding the adverse network condition for patterns, and storing data indicative of the patterns associated with data indicative of the respective adverse network condition. The system may be further operable to monitor during run-time for matches or partial matches between the patterns and sequences of network events, wherein the system is configured to respond to a match or partial match identified by the system by issuing a warning identifying the adverse network condition or 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Parker’s system in order to provide an efficient network notification system (Gupta [0011]).
Regarding claim 16:
A non-transitory, computer-readable medium having instructions stored thereon that, when executed by one or more processors of a computing system associated with a managed network, cause the computing system to carry out operations including: 
monitoring a performance of a network entity: (monitoring health and status information of hosts: Parker, abstract, 3-5); 
issuing a first event notification in response to determining that the monitored performance of the network entity deviates from a target performance range: (thresholds may be set on monitored parameters of a host and feed into an acknowledge based notification process based on a set of escalation parameters that triggers alerts: Parker abstract, lines 6-12).
However, Parker does not explicitly teaches predicting a statistical likelihood that a second event notification will be issued based on analysis of a plurality of event notifications including the first event notification.
In similar art, Miltonberger teaches a system is arranged to predict faults (i.e. identify potential adverse events) in the computer network. The system comprises an input for receiving data indicative of network events, a network event database for storing the data indicative of network events preceding, a pattern database, and a processor for searching the data indicative of network events preceding an adverse network condition to identify patterns and for storing patterns so identified in the pattern database in association with data indicative of the respective adverse network condition. The system may be further operable to monitor during run-time for matches or partial matches between the patterns and sequences of network events, wherein the system is configured to respond to a match or partial match identified by the system by issuing a warning identifying the adverse network condition or conditions associated with a matched pattern or matched patterns. If a match or partial match has been found, at step 306 the system 102 issues an early-warning message indicating multiple FINAL CONDITIONS, each with a percentage indicative of its likelihood of occurrence relative to the others, (Gupta, [0014]-[0015]; [0017]; [0033]; figure 3);
reporting the statistical likelihood: (the system issues an early-warning message to the network administrator, identifying the FINAL CONDITION or CONDITIONS associated with the matched pattern or patterns (which include 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Parker’s system in order to provide an efficient network notification system ([0011]).
Regarding claim 17:
In addition to the rejection claim 16, Parker-Gupta further teaches reporting the statistical likelihood comprises: comparing a conditional probability to a threshold value; and reporting an indication that the second event notification is expected to be issued with the statistical likelihood: (the system issues an early-warning message to the network administrator, identifying the FINAL CONDITION or CONDITIONS associated with the matched pattern or patterns (which include partially matched patterns) and warning that this FINAL CONDITION or these FINAL CONDITIONS may soon occur. The warning message may thus indicate multiple FINAL CONDITIONS, each with a percentage indicative of its likelihood of occurrence relative to the others: Gupta, [0031]).
 to modify Gupta’s ideas into Parker’s system in order to provide an efficient network notification system (Gupta [0011]).

Regarding claim 20:

In addition to the rejection claim 16, Parker-Gupta further teaches reporting the statistical likelihood comprises reporting the statistical likelihood in response to determining that the statistical likelihood indicates that the issuing of the first event notification associated with the network entity will be followed by an issue of the second event notification associated with another network entity: (the system issues an early-warning message to the network administrator. The warning message may thus indicate multiple FINAL CONDITIONS, each with a percentage indicative of its likelihood of occurrence relative to the others: Gupta, [0031]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gupta’s ideas into Parker’s system in order to provide an efficient network notification system (Gupta [0011]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parker-Gupta in view of SRIVASTAVA (U.S. 20160063387)
Regarding claim 3:
Parker-Gupta discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the group of event notifications comprises the third event notification.
In similar art, SRIVASTAVA teaches analysis application sending notifications associated with anomalies detected for user devices 210 and/or for information provided by user devices 210. For example, the user may indicate that the analysis application is to send notifications to the user or to others (e.g., via a text message, an email message, a voicemail message, a voice call, or the like) (see, SRIVASTAVA [0036]; [0044]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify SRIVASTAVA’s ideas into Parker-Gupta’s system in order to save resources and development times by implying SRIVASTAVA’s ideas into Parker-Gupta’s system.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Parker-Gupta in view of Farahat et al. (U.S. 20170309094)
Regarding claim 5:

In similar art, Farahat teaches conduct performance monitoring of equipment and to transmit an alert should the performance fall below a threshold (see, Farahat, [0119]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Farahat’s ideas into Parker-Gupta’s system in order to save resources and development times by implying Farahat’s ideas into Parker-Gupta’s system.
Regarding claim 6:
Parker-Gupta discloses the invention substantially as disclosed in claim 1, but does not explicitly teach determining that the monitored second performance of the first network device is above the second target performance range.
In similar art, Farahat teaches when a cumulative probability of the second KPI value falling above a threshold value determined based on the ideal density function of the first KPI, the processor 1501 can be configured to provide a maintenance alert based on the threshold value (see, Farahat, [0119]).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Parker-Gupta in view of Nasle (U.S. 20210278811)
Regarding claim 7:
Parker-Gupta discloses the invention substantially as disclosed in claim 1, but does not explicitly teach generating image data for a graphic that associates the statistical likelihood with the monitored first performance of the application, with the monitored second performance of the first network device, or both.  
In similar art, Nasle teaches the power analytics server is configured to output the predictions in the form of a print out or display of text, graphics, charts, labels, and model views that readily communicates the health and predicted performance of the electrical system in an elegant and efficient fashion, (see, Nasle [0317]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nasle’s ideas into Parker-Gupta’s system in order to save resources and development times by implying Nasle’s ideas into Parker-Gupta’s system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parker-Gupta in view of Nagura et al. (U.S. 9,619,314)
Regarding claim 12:
Parker-Gupta discloses the invention substantially as disclosed in claim 16, but does not explicitly teach retrieving an indication of the second target performance range from a database based at least in part on an identifier of the device.
In similar art, Nagura teaches table stores associations between performance ranges and device identifiers (see, Nagura figure 5).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nagura’s ideas into Parker-Gupta’s system in order to save resources and development times by implying Nagura’s ideas into Parker-Gupta’s system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parker-Gupta in view of Blomquist et al. (U.S. 20090275886)
Regarding claim 19:
Parker-Gupta discloses the invention substantially as disclosed in claim 16, but does not explicitly teach changing an indication presented via a display device in response to a value of the statistical likelihood.
In similar art, Blomquist teaches displaying device report and uses a color indication to show a change in clinical status, (see, Blomquist [0063]).

                                                  Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452